The prosecutor of the rule seeks a writ of certiorari to review a resolution, identified as 2206-F, adopted by the board of commissioners of the city of Newark on March 30th, 1938. The resolution recites the filing with the United States Works Progress Administration of an application on behalf of the city for the contribution by the Works Progress Administration of $6,169,210.20 contingent upon the expenditure of $3,078,791.40 by the city of Newark, and the resolution, by its terms, authorizes the director of the department of public affairs to expend the last mentioned sum. The chief argument advanced by the prosecutor is that no appropriation has been made and that no provision has been made for raising the necessary funds. The resolution is clearly not the determination of the proposal. No contract appears to have been made. The resolution is not in itself a contract. Prosecutor contends that the resolution may, by the acceptance of the United States Works Progress Administration, become a contract. But there is no proof and no assertion that such an acceptance has been had. We are not disposed, with respect to a major relief undertaking, to assume that the city will not, as an incident to the contract, if and when made, and contemporaneously therewith, perform its obvious duty of providing the necessary funds and making the appropriation thereof.
The application is denied and the rule discharged. *Page 258